DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  For improved grammatical clarity, the last word of the claim should read “amphiphiles” rather than “amphiphile”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 16,  the limitation “a horizontally-oriented amphiphile” renders the claim unclear, and therefore indefinite, because it is unclear whether or not the limitation is: i) introducing another horizontally oriented amphiphile; or ii) is in reference to the horizontally oriented amphiphile of claim 1. For purposes of examination, the claim has been interpreted as the latter, “wherein the horizontally-oriented amphiphile…”
As to claim 17, the limitation “a controlled patterned nanoscopic wetting is achieved through accessing both hydrophobic and hydrophilic constituents of said monolayer or thin film with a patterned nanoscopic wetting surface” renders the claim ambiguous and therefore indefinite. The claim is ambiguous because the “controlled patterned nanoscopic wetting” is not clearly linked to the deposited liquid or material, but rather can be interpreted as being in reference to the polymerized monolayer having “a patterned nanoscopic wetting surface” of claim 1.  The instant specification at para. 0076 recites “wetting properties of said liquid or other material on said monolayer or thin film with a patterned nanoscopic wetting surface are controlled by head groups, tail groups, or both, of said amphiphile.”, which makes clear that the controlled patterned nanoscopic wetting is of the deposited liquid or other material. Thus, the claim should read “a controlled patterned nanoscopic wetting of the deposited liquid or other material is achieved through the liquid or other material accessing both…”.
Claims 18-20 are rejected as being dependent upon a rejection base claim and failing to remedy the deficiencies thereof. 
As to claim 19, the limitation “or through other chemical interactions” renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by “other chemical interactions”) thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
As to claim 20, the phrase "or the like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As to claim 18, the limitation “said liquid or other material comprises an organic or inorganic material” does not further delimit any materials since all liquid or material is either organic or inorganic material (i.e., the limitation is equivalent to “said liquid or material comprises material”). The limitation therefore fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-15 are allowed.
Claims 16-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b), and 112(d) as applied to claim 18, as set forth in this Office action above and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record to Krafft, "Large Organized Surface Domains Self-Assembled from Nonpolar Amphiphiles", 12/21/2011, Accounts of Chemical Research (ACS), Vol. 45, No. 4.  (Year: 2011), discloses a process for the formation of horizontally oriented amphiphiles (P-phase) alongside hemimicelle amphiphile structures (FH-phase) [Fig. 2(d); pg. 520, “8. Theory: A Two-Phase Formation Process”], but the process is limited to liquid/liquid interfaces (i.e., air/water) Krafft, alone or in combination with other prior art, therefore fails to teach or suggest a monolayer or thin film manufactured according to a process comprising the step of : “assembling the polymerizable amphiphile on said supporting surface, wherein said amphiphile adopts a horizontal orientation exposing both hydrophobic and hydrophilic constituents”, as recited in claim 1, and in conjunction with the other process steps thereof.
Claims 2-15 are considered allowable based on their dependence on claim 1.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The additionally cited references to Wallace (US 20120220481 A1), Krafft ("Controlling phospholipid self-assembly and film properties using highly fluorinated components Fluorinated monolayers, vesicles, emulsions and microbubbles", 2012, Biochimie 94, 11-25. (Year: 2012)), and Krafft (Reversible Stepwise Formation of Mono- and Bilayers of a Fluorocarbon/Hydrocarbon Diblock on Top of a Phospholipid Langmuir Monolayer", 2001, Langmuir, 17, 6577-6584. (Year: 2001)) are cited to show conventional methods of forming amphiphile monolayers, and products thereof [Abstracts]. 
The additionally cited references to Van Weerd (WO 2014184383 A1), Orwar et al. (US 20090274579 A1), and Takeoka et al. (US 20140158287 A1) are cited to show conventional methods of forming amphiphile monolayers, including polymerization and/or crosslinking of the amphiphile monolayers, and the products thereof [Abstracts]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713